Citation Nr: 0332626	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  02-15 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


ATTORNEY FOR THE BOARD

Jason G. Wodogaza




INTRODUCTION

The appellant had active military service from October 1960 
until September 1962.  The record includes appellant's 
contentions, service medical records, and private medical 
records from two separate physicians.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied the above claim.

The appellant requested a hearing in this case, however; he 
subsequently notified the RO that he wished to cancel that 
hearing.


REMAND

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The VCAA is clearly applicable to this case as the claim was 
filed in May 2001, which is several months after the 
enactment of the law.  At this point, it is necessary to 
discuss whether there has been full compliance with the 
requirements of the VCAA.

In this case, the initial consideration is VA's duty to 
provide an examination to the appellant.  The duty to assist 
also includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  An examination or opinion is necessary if the 
evidence of record:  (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; (B) establishes that the claimant 
suffered an event, injury or disease in service; and (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2003).

For purposes of this remand, the Board concludes that the 
private medical records support a finding that the appellant 
is currently suffering from COPD.  Furthermore, the service 
medical records from Fort Dix in May 1961 establish that the 
appellant was treated in-service for a sore throat and chest 
pain.  The Board additionally notes that the private medical 
record dated in May 2002 provides a medical nexus opinion 
based upon the appellant's two-month hospitalization for 
"pneumonia" at Fort Dix.  However, neither the reported in-
patient clinical records from Fort Dix nor the VA hospital 
records from San Juan are contained within the claims folder.  
Therefore, the Board concludes that there is insufficient 
medical evidence and pursuant to the Veterans Claims 
Assistance Act the appellant should be afforded a VA 
examination to determine the nature and etiology of his COPD.

Accordingly the case is remanded for the following:

1.	Prior to scheduling the VA examination, an additional 
attempt should be made to acquire any service medical 
records, including any in-patient clinical records 
from Fort Dix covering February to April 1961 and May 
to July 1961.

2.	Also prior to scheduling the VA examination, every 
reasonable effort should be made to obtain VA 
hospital records from San Juan that were referenced 
by the appellant in his substantive appeal (VA Form 
9).

3.	After obtaining the above evidence, if available, the 
appellant should be scheduled for a VA examination 
with a pulmonary specialist.  The examiner should 
thoroughly review the claims folder in conjunction 
with evaluating the appellant.  The examiner should 
specifically answer the following question:

a.	Whether it is "at least as likely as not" that 
the appellant's respiratory disorder was the 
result of an in-service injury or disease. 

All appropriate testing in this regard should be 
accomplished.  A complete rationale for any opinion expressed 
must be provided.  If the examiner cannot answer the above 
question, then he or she should so state.

4.	Upon completion of the requested development, the 
appellant's claims folder should be reviewed to 
ensure that all the foregoing development has been 
conducted and is completed in full.  If it is 
determined that any development is incomplete, then 
appropriate corrective action should be taken.

5.	The appellant's claim for service connection for COPD 
should then be readjudicated.  If the benefits sought 
on appeal remain denied, then the appellant and his 
representative, if any, should be provided with a 
supplemental statement of the case (SSOC).  The SSOC 
must contain notice of all relevant actions taken on 
the claim for benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be 
allowed for a response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Frank Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



